       Case 5:20-cv-00221-TES-CHW Document 14 Filed 01/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


LONNELL TERRELL,

     Plaintiff,

v.                                                       CIVIL ACTION NO.
                                                        5:20‐cv‐00221‐TES‐CHW
HOUSTON COUNTY DETENTION
CENTER AND UNNAMED
DEFENDANT(S),

     Defendants.

                                           ORDER



        Pro se Plaintiff Lonnell Terrell, formerly a pre‐trial detainee at the Houston

 County Detention Center in Perry, Georgia, filed the present action pursuant to 42

 U.S.C. § 1983. [Doc. 1]. Plaintiff also filed a Motion to Proceed in forma pauperis. [Doc. 5].

 On September 17, 2020, this Court granted Plaintiff’s motion to proceed in forma pauperis

 but ordered Plaintiff to recast his complaint. [Doc. 7]. Plaintiff submitted a change of

 address to this Court on September 22, 2020. [Doc. 8]. On October 9, 2020, Plaintiff filed

 a recast complaint [Doc. 10] without having received this Court’s previous Order [Doc.

 7] on how to properly recast his complaint.

        Therefore, on October 26, 2020, the Court issued a second order for Plaintiff to

 recast his complaint and mailed it to Plaintiff’s new address. [Doc. 12]. Plaintiff was

 given fourteen (14) days to respond. [Id.]. Plaintiff did not respond.
      Case 5:20-cv-00221-TES-CHW Document 14 Filed 01/07/21 Page 2 of 2




       Therefore, on December 10, 2020, the Court notified Plaintiff that it had not

received a response and ordered him to show cause why his action should not be

dismissed for failure to comply and diligently prosecute his claims. [Doc. 13]. The Court

specifically informed Plaintiff that his action would be dismissed if he failed to respond.

Plaintiff was again given fourteen (14) days, and he failed to do so.

       Because Plaintiff has failed to respond to the Court’s orders or otherwise

prosecute his case, his complaint is DISMISSED WITHOUT PREJUDICE. See FED. R.

CIV. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006)

(“The court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or

failure to obey a court order.”) (citing FED. R. CIV. P. 41(b) and Lopez v. Aransas Cty.

Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 7th day of January, 2021.

                                            S/Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               2
